           Case 3:11-cv-02266-JPW Document 166 Filed 10/22/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


     SEBASTIAN RICHARDSON,                     )
                                               )
                  Plaintiff,                   )
                                               )    Civil No. 3:11-cv-02266
            v.                                 )
                                               )          Judge Brann
     THOMAS R. KANE, et al.,                   )
                                               )
                  Defendants.                  )

                                     EXHIBIT LIST

    Exhibit 1    Unsigned Declaration of B.C. 1

    Exhibit 2    Unsigned Declaration of Lorenzo Blackman

    Exhibit 3    Declaration of Lavelle Bone

    Exhibit 4    Declaration of Larry Joe Collins

    Exhibit 5    Declaration of Malik El-Alamin

    Exhibit 6    Declaration of Mario Gordon

    Exhibit 7    Declaration of Lenelle Gray

    Exhibit 8    Declaration of David Kates

    Exhibit 9    Declaration of Evaristus Mackey

    Exhibit 10 Deposition of Doran Carvalho in Carvalho v. Bledsoe, 3:11-
               cv-1995 (MD PA).


1
 B.C. has asked that his name not be filed publicly due to concerns for his safety. His
name and identifying information will be provided via email to Defendants’ counsel.
       Case 3:11-cv-02266-JPW Document 166 Filed 10/22/19 Page 2 of 4



Exhibit 11 Deposition of Sebastian Richardson

Exhibit 12 Deposition of Bryan Bledsoe in Carvalho v. Bledsoe, 3:11-
           cv-1995 (MD PA).

Exhibit 13 Deposition of Pedro Carrasquillo

Exhibit 14 Deposition of David Ebbert

Exhibit 15 Deposition of Matthew Edinger in Carvalho v. Bledsoe, 3:11-
           cv-1995 (MD PA).

Exhibit 16 Deposition of Donald Hudson

Exhibit 17 Deposition of Thomas Johnson

Exhibit 18 30(b)(6) Deposition of Daniel Knapp

Exhibit 19 Deposition of Christopher Mattingly

Exhibit 20 Deposition of Roger Miller
Exhibit 21 30(b)(6) Deposition of Leonard Potter

Exhibit 22 30(b)(6) Deposition of Jessica Reibsome

Exhibit 23 Deposition of Aaron Sassaman

Exhibit 24 Deposition of Matthew Saylor

Exhibit 25 30(b)(6) Deposition of Camden Scampone

Exhibit 26 Deposition of Camden Scampone )

Exhibit 27 Deposition of Jason Seeba

Exhibit 28 Deposition of Sean Snider

Exhibit 29 Deposition of Bradley Trate
       Case 3:11-cv-02266-JPW Document 166 Filed 10/22/19 Page 3 of 4



Exhibit 30 Deposition of Kyle Whittaker

Exhibit 31 Deposition of David Young

Exhibit 32 District of Columbia, Corrections Information Council (DCCIC),
Lewisburg Special Management Unit, (April 6, 2018)
(https://cic.dc.gov/sites/default/files/dc/sites/cic/publication/attachments/USP%20L
ewisburg%20SMU%20Report%20FINAL%204.6.18_0.pdf).

Exhibit 33 U.S. Dept. of Justice, Office of the Inspector General, Review
of the Federal Bureau of Prison’s Use of Restrictive Housing for Inmates
with Mental Illness, (July, 2017)
(https://oig.justice.gov/reports/2017/e1705.pdf)


Exhibit 34 Joseph Shapiro, Inside Lewisburg Prison: A Choice Between A
Violent Cellmate or Shackles, National Public Radio, Oct. 26, 2016
(http://npr.org/201610/26/498582706/inside-lewisburg-prison-a-choice-
between-a-violent-cellmate-or-shackles).

Exhibit 35 Declaration of Brandon Holmes

Exhibit 36 Program Statement, Central Inmate Monitoring, P5180.05

Exhibit 37 Program Statement, Special Management Unit, P5217.02

Exhibit 38 Program Statement, Use of Force and Restraints, 5566.06

Exhibit 39 2010 Incident Reports, DEF-000006443 -- DEF-000006522

Exhibit 40 2011 Incident Reports, DEF-000006523 -- DEF-000006583

Exhibit 41 2012 Incident Reports, DEF-000006584 -- DEF-000006659

Exhibit 42 2013 Incident Reports, DEF-000006660 -- DEF-000006697

Exhibit 43 2014 Incident Reports, DEF-000006698 -- DEF-000006700

Exhibit 44 2015 Incident Reports, DEF-000006670 -- DEF-000006821
       Case 3:11-cv-02266-JPW Document 166 Filed 10/22/19 Page 4 of 4



Exhibit 45 2016 Incident Reports, DEF-000006822 -- DEF-000006870

Exhibit 46 2017 Incident Reports, DEF-000006871 -- DEF-000006898

Exhibit 47 Inmate on Inmate Assaults Chart, DEF-000006338

Exhibit 48 ORE Report – Less Serious Assaults with summary of analysis

Exhibit 49 ORE Report – Serious Assaults with summary of analysis

Exhibit 50 BOP Summary of USP Lewisburg.

Exhibit 51 Special Housing Unit Review and Assessment Report Response

Exhibit 52 Biography of Su Ming Yeh, Esq.

Exhibit 53 Biography of Alexandra Morgan-Kurtz, Esq.

Exhibit 54 Declaration of Oceanus Perry

Exhibit 55 Declaration of Gordon Reid
